DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to an orodispersible film dosage form, claimed in claims 1-8 in the reply filed on 12/21/2020 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-8 read on elected Group I and are under consideration. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Semalty et al. (“Formulation and Evaluation of Mucoadhesive Buccal Films of Enalapril Maleate” Indian J Pharm Sci 2010; 72(5) 571-575) in view of Nagar et al. (Insights into Polymers: Films Formers in Mouth Dissolving Film; Drug Invention Today, 2011,3(12), 280-289), Pathare et al. (“Polymers used for Fast Disintegrating Oral Films: A Review”; Int. J. Pharm. Sci. Rev. Res., 21(1), Jul-Aug (29), 169-178, IDS reference) and Borges et al. (USPN 9,603,935).
The instant specification states “orodispersible film” refers to films which can be orally administered to a patient and which disintegrates or dissolves in the oral cavity of the patient and is then swallowed for gastrointestinal absorption (p. 8, 3rd para.). It should be noted that “orodispersible film” is also a term of the art that means a thin polymeric film formulated to dissolve almost instantaneously when placed onto the tongue. 
  Semalty et al. teach that Enalapril is used in the treatment of hypertension and angina pectoris (Abstract).  Semalty et al. disclose that Enalapril shows low bioavailability due to high hepatic first pass metabolism, hence the work was undertaken to formulate buccal films of enalapril maleate with an objective to improve therapeutic efficacy, patient compliance and the bioavailability (Abstract). Semalty et al. teach that the delivery of drugs through various mucosal surfaces may form the potential alternative solution for delivery of such classes of drugs. Semalty et al. teach these mucoadhesive drug delivery systems improve the bioavailability of the drugs by bypassing the first pass effects and avoiding the presystemic elimination of the drug within the GI tract (2nd para of Abstract). Semalty et al. teach that to improve the therapeutic efficacy and bioavailability the drug may be administered by buccal route through buccal films (last para. of Abstract). 
Semalty et al. does not teach the buccal film is an orodispersible film dosage form comprising at water-soluble polymer, wherein the water soluble polymer is a combination of pullulan and modified starch in an amount of from 55-75% w/w of the total weight of the film and wherein the ratio between pullulan and modified starch is from 1:1 and 1:2. However, the teachings of Nagar et al. and Pathare et al. cure this deficiency. 
Nagar et al. teach mouth dissolving films are a new drug delivery system for oral route, consisting of a thin oral strip that is simply placed on the patients tongue or any mucosal tissue, instantly wet by saliva the film rapidly hydrates and then disintegrates/dissolves to release the medication (Abstract). Nagar et al. teach the oral route is the most preferred and acceptable route due to ease of digestion, pain avoidance, versatility and patient compliance (p. 280, 1st col., 1st para.). Nagar et al. teach oral films include various ingredients for its formulation which include polymers, active pharmaceuticals, film stabilizing agents, sweeteners, flavors, colors, alive stimulating agents, preservatives and surfactants (p. 280, 1st col., 2nd para.). Nagar et al. teach the films are prepared using hydrophilic polymers that rapidly dissolve on the tongue, delivering the drug to the systemic circulation via dissolution when contact with the liquid is made (p. 280, 1st col., 3rd para.). Nagar et al. teach that the selection of polymers in oral films is one of the most important parameter for the successful development of the film formulation. The polymers can be used alone or in combination to obtain the desired film properties. Nagar et al. teach that the robustness of the strip depends on the type and amount of the polymer in the formulation. Nagar et al. teach the polymer generally is at least 45% w/w of the film, but typically 60 to 65% w/w of polymer is preferred to obtain desired properties (p. 280, 1st col., 4th para.). Nagar et al. teach pullulan is a unique water soluble polymer with many useful traits and hundreds of patented application (p. 280, 2nd col., Pullulan para.). Nagar et al. teach the properties of pullulan include easily soluble in hot and cold water to make clear and viscous solution and has high adhesion and film forming abilities. Nagar et al. also teach principle advantages of pullulan include:  blood compatibility, biodegradable, non-toxic, non-immunogenic, non-mutagenic and non-carcinogenic (p. 281, top of 1st col.). Nagar et al. further teach that pullulan films are highly water soluble, colorless, tasteless, odorless, flexible and heat sealable with excellent mechanical properties (p. 281, 1st col., second to last para.). Nagar et al. also teach start/modified starch is used to produce biodegradable films (bottom of 1st col., p. 281, continued to top of 2nd col.). Nagar et al. teach that modified starch is used in combination with pullulan to decrease the overall cost of the product (p. 281, 2nd col., 3rd para.). 
Pathare et al. that oral thin films (OTF’s) are a new drug delivery system for oral delivery of drugs that is simply placed on the patients tongue or any oral mucosal tissue, instantly wet by saliva, the film rapidly hydrates and adheres to the site of application where it rapidly disintegrates and dissolves to release the medication for oralmucosal absorption (p. 169, 1st col., 1st para.). Pathare et al. teach pharmaceutical companies and consumers alive have embraced OTF’s as practical and acceptable alternative to traditional OTC medicine forms such as liquids, tablets and capsules (p.169, 1st col., 2nd para.). Pathare et al. teach OTF’s offer fast, accurate dosing in a safe, efficacious format that is convenient and portable, without the need for water or measuring devices (p.169, 1st col., 2nd para.). Pathare et al. teach oral film includes various ingredients for its formulation which include: polymers, active pharmaceutical ingredient, film stabilizer, sweeteners, flavors, colors, saliva stimulating agents, preservatives, surfactants, however the most essential ingredient is the polymer (p. 169, 2nd col., 3rd para.). Pathare et al. teach the polymer at least 45% w/w of polymer should generally be present based on the total weight of dry film but typically 60-65% w/w/ of polymer is preferred (bottom of p. 169 continued to top of p. 170). Pathare et al. teach pullulan can be made into very thin films (down to 0.01 mm) that have high tensile strength and are stable over a range of temperatures ([. 171, 1st col., last para.). Pathare et al. teach that about 50-80% w/w of pullulan can be replaced by starch in the production of the oral strip without the required properties of pullulan (p. 171, bottom of 1st col., continued to 2nd col.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to derive an orodispersible film comprising enalapril and the water soluble polymers pullulan and modified starch in an amount from 55-60% w/w of the total weight of the film. A person of ordinary skill would be motivated to derive an ODF comprising enalapril because Nagar et al. teach the oral route is the most preferred and acceptable route due to ease of digestion, pain avoidance, versatility and patient compliance and Pathare et al. teach OTF’s offer fast, accurate dosing in a safe, efficacious format that is convenient and portable, without the need for water or measuring devices. Importantly, a skilled artisan would be motivated to include the combination of water soluble polymers: pullulan and modified starch in the oral dispersible film in an amount of from 55-65% w/w of the total weight of the film because Nagar et al. teach that modified starch is used in combination with pullulan to decrease the overall cost of the production and Pathare et al. teach that about 50-80% w/w of pullulan can be replaced by starch in the production of the oral strip without losing the required properties of pullulan. Therefore a person of ordinary skill in the art would be motivated to decrease costs by using a combination of pullulan and modified starch in the oral dispersible film. There is a reasonable expectation of success given that Pathare et al. teach that 50-80% w/w can be replaced by starch without losing the desired properties of pullulan. 
With respect to the limitation “pullulan and modified starch in an amount from 55-75% w/w of the total weight of the film”, Nagar et al. and Pathare et al. teach the polymer generally is at least 45% w/w of the film, but typically 60 to 65% w/w of polymer is preferred to obtain desired properties (p. 280, 1st col., 4th para.). The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to the limitation “wherein the ratio of pullulan and modified starch is 1:1 to 1:2”, it would have been obvious to a person of ordinary skill in the art to replace 50-80% of pullulan with modified starch because Pathare et al. teach that about 50-80% w/w of pullulan can be replaced by starch in the production of the oral strip without losing the required properties of pullulan. If one replaces 50% of pullulan with modified starch, the ration would be 1:1 (pullulan: modified starch). There is a reasonable expectation of success given that both Nagar et al. and Pathare et al. teach oral dispersible film polymers include a combination of pullulan and modified starch.
The references above do not teach the oral dispersible films comprise a pH increasing agent. However, the teachings of Borges et al. cure this deficiency.
Borges et al. teach orodispersible films (Abstract, col. 1, lines 53-55). Borges et al. teach the need to form an oral dispersible film dosage form having flexibility for use with various agents, particularly at high active agent content and having increased chemical stability and resistance to room and environmental conditions without compromising rapid disintegration time, texture and appearance (col. 1, lines 43-48). Borges et al. teach the pharmaceutical agent in the orodispersible film includes Enalapril (col. 11, line 65). Borges et al. teach the orodispersible film comprising a film forming polymer, a disintegrant, and a stabilizer (col. 1, lines 53-55). Borges et al. teach film forming polymers include water-soluble polymers, such as cellulose derivatives,  starch and derivatives thereof (i.e. pullulan) (col. 2, lines 34-51). 
With respect to “an effective amount of a pH increasing agent””, Borges et al. teach in certain embodiments, the film comprising a dispersant, such as sodium hydroxide (col. 4, last para.). Borges et al. teach film forming polymers are often supplied as a solution comprising dispersants for maintaining stability of the film forming polymer dispersion (col. 4, last para.). Borges et al. teach an example of a water soluble polymer (methylacrylate copolymer) can be supplied with ascorbic acid and sodium hydroxide as dispersants (col. 4, last para.). As evidenced by the instant specification methacrylate copolymer is a water soluble polymer [0035]. Borges et al. teach the dispersants are typically present in amounts from 0.001-10% based on the dry weight of all the components of the film (col. 5, first para.). Borges et al. teach in certain embodiments, the dispersant is in an amount from 0.1-5% (col. 5, 1st para.). As evidenced by instant claim 2, NaOH is a pH increasing agent and an effective amount includes a concentration of 1 to 3%. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to derive an orodispersible film (ODF)  comprising enalapril, a combination of pullulan and modified starch and an effective amount of NaOH (dispersant and pH increasing agent) because Borges et al. teach film forming polymers are often supplied with a dispersant for stability. Therefore, a skilled artisan would be motivated to include NaOH for the stability of the ODF made obvious by Semalty et al., Nagar et al. and Pathare et al.  There is a reasonable expectation of success given that Borges et al. teach an example of a water soluble polymer with NaOH. 
With respect to claim 2, Borges et al. teach in certain embodiments, the film comprising a dispersant, such as sodium hydroxide (col. 4, last para.). Borges et al. teach the dispersants are typically present in amounts from .001-10% based on the dry weight of all the components of the film (col. 5, first para.). Borges et al. teach in certain embodiments, the dispersant is in an amount from 0.1-5% (col. 5, 1st para.).The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 3, Semalty et al. teach acidic or alkaline pH may cause irritation to buccal mucosa and may affect the drug release and degree of hydration of polymers. Therefore the surface pH of the film was optimized for both drug release and mucoadhesion and was within +/- 0.5 units of the neutral pH and hence no mucosal irritation were expected (2nd para of Results and Discussion). Borges et al. teach buffering agents can be added to manipulate the pH and the pH is involved in the dissolution and stabilization of the components in the formulation but also their absorption through the oral mucosa (col. 5, last para.).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to optimize the pH of the ODF comprising Enalapril, pullulan, modified starch and NaOH.  The pH of the film is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Semalty et al. teach an acidic or alkaline pH may cause irritation of the mucosa and affect the drug release and degree of hydration. Semalty et al. teach the pH was optimized within 0.5 +/- of neutral pH. A person of ordinary skill in the art understand the neutral pH is 7.0. Borges et al. teach the pH is involved in the dissolution and stabilization of the components of the formulation, but also with their absorption through the oral mucosa (col. 5, lines 59-63).  It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the pH of the film, to arrive at a pH within +/- 0.5 of 7 (i.e. pH of 6.5). 
With respect to claim 4, Nagar et al. teach oral films include various ingredients for its formulation which include polymers, active pharmaceuticals, film stabilizing agents, sweeteners, flavors, colors, alive stimulating agents, preservatives and surfactants (p. 280, 1st col., 2nd para.). Nagar et al. also teach plasticizer is generally required for starch based edible films to overcome film brittleness, wherein the most common plasticizers for starch films are glycerol and sorbitol (p, 281, top of 2nd col.). Pathare et al. teach oral film includes various ingredients for its formulation which include: polymers, active pharmaceutical ingredient, film stabilizer, sweeteners, flavors, colors, saliva stimulating agents, preservatives and surfactants (p. 169, 2nd col., 3rd para.). Pathare et al. teach plasticizer is a vital ingredient in the oral strips formulations to help improve the flexibility of the strop and reduce brittleness (p. 170, top of 2nd col.). Borges et al. teach the film further includes a plasticizer (col. 1, line 61; p. 4, line 34, 41; p. 16, lines 11). Borges et al. teach the film includes surfactants (col. 4, lines 35; col. 7, last line; col. 8, line 10). Borges et al. teach the film can also comprise a sweetener (col. 4, line 36; col. 5, lines 17-40).




Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Semalty et al. (“Formulation and Evaluation of Mucoadhesive Buccal Films of Enalapril Maleate” Indian J Pharm Sci 2010; 72(5) 571-575, cited on previous Office Action), Nagar et al. (Insights into Polymers: Films Formers in Mouth Dissolving Film; Drug Invention Today, 2011,3(12), 280-289), Pathare et al. (“Polymers used for Fast Disintegrating Oral Films: A Review”; Int. J. Pharm. Sci. Rev. Res., 21(1), Jul-Aug (29), 169-178) and Borges et al. (USPN 9,603,935) in view of Jain et al. (WO 2012/053006). 
The teachings of Semalty et al., Nagar et al., Pathare et al., and Borges et al. are presented above. In addition to the teachings above, Pathare et al. teach plasticizer is a vital ingredient in the oral strip (p. 170, top of 2nd col.) and teaches pullulan films may contain glycerol as a plasticizer (p. 171, 1st col., 2nd para.). Nagar et al. teach starch films with glycerol as a plasticizer (p. 281, 2nd col., 2nd para.). The references do not teach the surfactant is polysorbate 80 and the sweetener is sucralose. However, the teachings of Jain et al. cure these deficiencies. 
Jain et al. teach improved oral films (p. 3, lines 27-30). Jain et al. teach the object of the invention is to provide an oral film with a water soluble polymer (p. 4, lines 21-23). Jain et al. teach suitable plasticizers include glycerol (p. 10, 3rd para.). Jain et al. teach emulsifiers are also preferred composition, with a preferred emulsifier is polysorbate (tween 80) (p. 10, lines 26-35). Jain et al. teach sweeteners useful in the practice of the invention and include sucralose.  Jain et al. teach Examples 1-2 that include 4.6% glycerol, 4.6% tween 80 (polysorbate 80) and sucralose at 0.3% (p. 17). Example 3-4 contains 3% glycerol, 3% tween 80 and 0.3% sucralose (p. 17-18). Example 5 contains 3.7% glycerol, 1.9% tween 80 and 0.4% sucralose (p. 18-19). Examples 6-11 also contain glycerol, tween 80 and sucralose. 
It would have been obvious to a person of ordinary skill in the art to include glycerol as the plasticizer, tween 80 (polysorbate 80) as the surfactant and sucralose as a sweetener in the oral dispersible film.  A skilled artisan would be motivated to include glycerol because Pathare et al. teach a plasticizer is a vital ingredient in an oral strip and teach pullulan films may contain glycerol as a plasticizer and Nagar et al. teach starch films with glycerol as a plasticizer. A skilled artisan would be motivated to include tween 80 as the surfactant because Nagar et al., Pathare et al. and Borges et al. teach the oral film comprises a surfactant and Jain et al. teach the improved oral strips comprise tween 80. A person of ordinary skill in the art would be motivated to include the sweetener sucralose because Nagar et al, Pathare et al. and Borges et al. teach the oral films comprise a sweetener and Jain et al. teach sweeteners, such as sucralose are useful in the improved oral films. There is a reasonable expectation of success given that Jain et al. teach examples of oral films comprising glycerol, tween 80 and sucralose in combination with the water soluble polymer, pullulan. 
With respect to claim 6, Jain et al. teach Examples 1-2 that include 4.6% glycerol, 4.6% tween 80 (polysorbate 80) and sucralose at 0.3% (p. 17). Example 3-4 contains 3% glycerol, 3% tween 80 and 0.3% sucralose (p. 17-18). Example 5 contains 3.7% glycerol, 1.9% tween 80 and 0.4% sucralose (p. 18-19).  The concentration of ingredients in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Jain et al. teach suitable plasticizers include glycerol and teach plasticizers preferably at a concentration from 1 to 15% (p. 10, 3rd para.). Jain et al. teach emulsifiers are also preferred in the composition, with a preferred emulsifier is polysorbate (tween 80) (p. 10, lines 26-35). Jain et al. teach the total amount of the emulsifier is from 1 to 15% by weight (p. 10, lines 33-34). Jain et al. teach sweeteners useful in the practice of the invention and include sucralose. Jain et al. each the sweetener is from 0.1 to 10% by weight and preferably 0.1 to 5% (p. 11, lines 9-18). It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration of glycerol, polysorbate 80 and sucralose, to arrive at the dose ranges of claim 6. 
With respect to claim 7, Nagar et al. teach oral films include various ingredients for its formulation which include polymers, active pharmaceuticals, film stabilizing agents, sweeteners, flavors, colors, alive stimulating agents, preservatives and surfactants (p. 280, 1st col., 2nd para.). Pathare et al. teach oral film includes various ingredients for its formulation which include: polymers, active pharmaceutical ingredient, film stabilizer, sweeteners, flavors, colors, saliva stimulating agents, preservatives and surfactants (p. 169, 2nd col., 3rd para.). Borges et al. teach other components can be added to the films, including but not limited to sweeteners flavor and coloring agents (col. 4, lines 35-37; col. 7, lines 12-38; col. 8, line 59; col. 9, line 26). Please note: the additional ingredients following the limitation “may comprise….” are not required elements of the claim. The limitation “may comprise” is interpreted to mean the elements after the limitation are optional.  


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Semalty et al. (“Formulation and Evaluation of Mucoadhesive Buccal Films of Enalapril Maleate” Indian J Pharm Sci 2010; 72(5) 571-575, cited on previous Office Action), Nagar et al. (Insights into Polymers: Films Formers in Mouth Dissolving Film; Drug Invention Today, 2011,3(12), 280-289), Pathare et al. (“Polymers used for Fast Disintegrating Oral Films: A Review”; Int. J. Pharm. Sci. Rev. Res., 21(1), Jul-Aug (29), 169-178), Borges et al. (USPN 9,603,935) and Jain et al. (WO 2012/053006) in view of Arya et al. (“Fast Dissolving Oral Films: An innovative Drug Delivery System and Dosage Form” International Journal of ChemTech Research; Vol. 2(1)).
	The teachings of Semalty et al., Nagar et al., Pathare et al., Borges et al. and Jain et al. are presented above. In addition to the teachings above, Pathare et al. teach the oral films are the size of a postage stamp (p. 169, bottom of 1st col.).  The references do not teach the film is from 1 to 10cm2. However, the teachings of Arya et al. cure this deficiency.  
Arya et al. teach dissolvable oral thin films are proven and accepted technology for the systemic delivery of over the counter medication are in the early to mid-developmental stages for prescription drugs (Abstract). Arya et al. teach that the delivery system consists of a very thin oral strip, which is simply placed on the patient’s tongue or any oral mucosal tissue, instantly wet by saliva the film rapidly hydrates and adheres onto the site of application (p. 576, 2nd col.). Arya et al. teach the special features of mouth dissolving films (ODP’s) include: thin elegant film, available in various size and shapes, unobstructive, excellent mucoadhesion, fast disintegration and rapid release. Arya et al. teach advantages include: convenient dosing, no water needed, and no risk of choking, taste masking, enhanced stability and improved patient compliance (p. 577. 1st col.). Arya et al. teach the film has an area of 5 to 20cm2 (p. 577, 1st col.).
With respect to claim 8, it would have been obvious to a person of ordinary skill in the art to optimize the size of the orodisperisible film size because Pathare et al. teach the oral films are the size of a postage stamp and Arya et al. teach the oral film has an area of 5 to 20cm2 (p. 577, 1st col.). It would have been obvious to a person of ordinary skill in the art optimize the size of the film in order to fit comfortably in the mouth. There is a reasonable expectation of success given that Arya et al. teach the film with an area of 5 to 20cm2.. The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 15/327,078.  Although the claims at issue are not identical, they are not patentably distinct from each other. 
The copending Application claims an orodispersible film comprising Enalapril or a pharmaceutically acceptable salt thereof, at least one water soluble polymer and an effective amount of a pH increasing agent, wherein the water soluble polymer is an amount of from 55-75%  w/w of the total weight of the film and wherein the pH increasing agent is NaOH at a concertation from 0.1 to 5% w/w of the film (claim 1), wherein the at least one soluble polymer is selected from pullulan, modified starch or a combination thereof (claim 2), wherein the water soluble polymer is a combination of pullulan and modified starch (claim 3), wherein the ratio between pullulan and modified starch is from 1:1 to 1:2 (claim 4) anticipating the limitations of instant claims 1 and 2. 
With respect to instant claim 3, the copending application claims the pH of the film is 6.4 to 6.5 (claim 6). 
With respect to instant claims 4-6, the copending application claims the film further comprises a plasticizing agent, a surfactant and a sweetener (claim 7), wherein the plasticizing agent is glycerol, the surfactant is polysorbate 80 and the sweetener is sucralose (claim 8), wherein the glycerol is from 5-10% w/v, the polysorbate 80 is from 4-6% w/v and the sweetener is from 4-7% of the total weight of the film (claims 7-9). 
With respect to instant claim 7, the copending application claims the film may comprise at least one additional agent selected from filler…and cooling agent (claim 10).
With respect to instant claim 8, the copending application claim the size of the film is from 1 to 10cm2 (claim 11). 
Therefore, the copending Application claims an orodispersible film that anticipates the limitations of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


   /TARA L MARTINEZ/   Examiner, Art Unit 1654